Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 9-24, filed 03/22/2021, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (e.g. most of the components discussed on page 9-24) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Von Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
          Regarding the applicant's critique of the prior art used in the art rejections. Applicant has tried to point out features of the art used in the examiner's anticipation rejection that does not match what the applicant argues is the applicant's invention.  

In summary, the Examiner has taken the broadest and most reasonable interpretation of the claim limitations as written, in light of the specification.  Although the specification may contain recitations of intended use, alternative points of view and subjective interpretative differences between the prior art of record and the present invention as premeditated, it is the claims themselves that are given patentable weight only inasmuch as they are constructed.  Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. (5,097,194).
As to independent claim 2, Walton et al. teaches a Geomagnetic Device is a switch breaker (32) and a coupling attachment (46, 54) to a motor (14) and a generator (16) as shown in figure 2.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betz et al. (7,673,713).
As to independent claim 2, Betz et al. teaches a Geomagnetic Device is a switch breaker (24) and a coupling attachment (30) to a motor (22) and a generator (20) as shown in figure 2.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (7,888,916).
As to independent claim 2, Taylor teaches a Geomagnetic Device is a switch breaker (4) and a coupling attachment (14) to a motor (10) and a generator (12) as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (5,097,194) in view of Raghuprasad (US PG Pub 2012/0313457).
As to independent claim 2, Walton et al. teaches a Device is a switch breaker (32) and a coupling attachment (46, 54) to a motor (14) and a generator (16) as shown in figure 2.
Walton et al. teaches the claimed limitation as discussed above except a geomagnetic.
However Raghuprasad, in the field of a geomagnetic power generating apparatus (Abstract), teaches the current is perpetual geomagnetic induced current (an objective to develop electricity from a source that is relatively constant and predictable... geomagnetic fields are a substantially constant source of continuous power, para [0007]; A geomagnetic power generating apparatus... The movement of the one or more permanent magnets inside the coil generates an electric current in the coils to charge the battery, para [0012]), for the advantageous benefit of providing a current 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Walton et al. by using a geomagnetic, as taught by Raghuprasad, to provide a current source that is renewable, continuous, efficiently produced, with no adverse effects on the environment.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. (7,673,713) in view of Raghuprasad (US PG Pub 2012/0313457).
As to independent claim 2, Betz et al. teaches a Geomagnetic Device is a switch breaker (24) and a coupling attachment (30) to a motor (22) and a generator (20) as shown in figure 2.
Betz et al. teaches the claimed limitation as discussed above except a geomagnetic.
However Raghuprasad, in the field of a geomagnetic power generating apparatus (Abstract), teaches the current is perpetual geomagnetic induced current (an objective to develop electricity from a source that is relatively constant and predictable... geomagnetic fields are a substantially constant source of continuous power, para [0007]; A geomagnetic power generating apparatus... The movement of the one or more permanent magnets inside the coil generates an electric current in the coils to charge the battery, para [0012]), for the advantageous benefit of providing a current source that is a renewable, continuous, efficiently produced, with no adverse effects on the environment.
.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (7,888,916) in view of Raghuprasad (US PG Pub 2012/0313457).
As to independent claim 2, Taylor teaches a Geomagnetic Device is a switch breaker (4) and a coupling attachment (14) to a motor (10) and a generator (12) as shown in figure 1.
Taylor teaches the claimed limitation as discussed above except a geomagnetic.
However Raghuprasad, in the field of a geomagnetic power generating apparatus (Abstract), teaches the current is perpetual geomagnetic induced current (an objective to develop electricity from a source that is relatively constant and predictable... geomagnetic fields are a substantially constant source of continuous power, para [0007]; A geomagnetic power generating apparatus... The movement of the one or more permanent magnets inside the coil generates an electric current in the coils to charge the battery, para [0012]), for the advantageous benefit of providing a current source that is a renewable, continuous, efficiently produced, with no adverse effects on the environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Taylor by using a geomagnetic, as taught by Raghuprasad, to provide a current source that is renewable, continuous, efficiently produced, with no adverse effects on the environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.